Title: [Two Dialogues between Philocles and Horatio, concerning Virtue and Pleasure, 23 June 1730, 9 July 1730]
From: Franklin, Benjamin
To: 


Duane included these two dialogues and seven other pieces from the Gazette in his edition of Franklin’s writings (Works, iv, 367–405) on the basis of a note, purportedly in Franklin’s hand, on the inside cover of a bound volume of the Gazette listing the essays and stating that they were “written by B.F.” Later editors have followed Duane in printing some or all of them. Franklin specifically mentions in his autobiography having written one of the group, an essay on Self-Denial, and it is included in the present edition in its proper place (Feb. 18, 1735). For the other eight, there is no external evidence of Franklin’s authorship; on the contrary, five of them are known to have been published elsewhere before they appeared in the Gazette. Neither the style nor the content of the remaining three suggests to the present editors that Franklin wrote them. He took the two dialogues between Philocles and Horatio from the London Journal, March 29 and September 20, 1729, as Alfred Owen Aldridge first noted (“Franklin’s ‘Shaftesburian’ Dialogues not Franklin’s: A Revision of the Franklin Canon,” American Literature, xxi [1949], 151–9). The other rejected pieces in this group are listed below according to their dates of appearance in the Gazette, but simply by title and with reference back to this note.
